Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/6/2021. 
The following is the status of claims: claims 1-20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/6/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 14, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 14):

“a computer-implemented method, comprising:
receiving, by a blockchain, an edited version a document from one at least one of
a first entity and a second entity configured to coedit the document;

identifying, by the blockchain that a complexity required to validate an edit of
the edited document exceed s a thresh old value;

creating, by the blockchain, a new version of the document and a new blockchain
associated with the new version of the document”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Vandervort, US Pub. No. 2017/0237569, teaches systems for providing secure recording of
revisions made to electronic documents, using secure methods to validate the recorded changes, are disclosed. An electronic device making a change to an electronic document can transmit the change to the network. An audit log chain is residing on the network and shared among all the nodes on the network. A node on the network can verify a change of document made by other nodes and add a new block to the chain using one-way hashes, making the chain resistant to tampering. If an invalid block is detected, the system can send an auditing alert to the network. The audit log can be strongly resistant to tampering, providing reliable
evidence for use in audit compliance, investigations, and business or court record keeping;

Mirakhor et al., US Pub. No. 2018/0137479, teaches a International Currency Unit (ICU) platform promotes a recoupling of the financial sector with the real sector by providing a more stable risk distribution between parties. In particular, each ICU is generated based on an index, which is based on current values of each of a plurality of real-world currencies. The plurality of real-world currencies may be selected for inclusion in the index based on relative value


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 1/2/2020, with particular attention to paragraphs 0021-0022; and the examiner also found figures 1 and 2 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/4/2022